DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over ESENLIK et al. (US 20200236388 A1) in view of Celetto et al. (US 20120128071 A1).
Regarding claims 1 and 15, ESENLIK discloses a system comprising a processor, for carrying out a method of coding a video (figs. 5, 6, and 13), configured to perform at least:  
identifying a first set of motion vector candidates for frame-rate up conversion (FRUC) prediction of a current block in a video (MV selection (initial search) of fig. 5, [0109] Motion vector derivation techniques are sometimes also referred to as frame rate up-conversion (FRUC). The initial motion vectors MV0 and MV1 may generally be indicated in the bitstream to ensure 
defining a search center (e.g. 1910 of fig. 19, 2310 of fig. 23) based on a first set of motion vector candidates (Best MV candidate selection for CU of fig. 13; figs. 8, 19, 23, and 26 show a search center; [0125, 0147, 0175, 0185, 0224] defining a search center, 810 of fig. 8, 1910 of fig. 19, and 2310 of fig. 23),
determining a search window (Window of memory access for refinement of fig. 23, [0132 and 0224], the Window), the search window having a selected width ([0142] the memory access window size of the CU may depend on the size of the CU (width and height)) and being centered on the search center (2310 of fig. 23);
 processing the first set of motion vector candidates ([0224] FIG. 23 shows a window of memory access for the purpose of motion vector refinement The window is spanned around the point 2310 in the center which is the position pointed to by the initial motion vector; Operation A and Operation C of fig. 13 for processing MV candidates) by 
clipping any motion vector ([0108] the function is sample clipping operation, [0215] a function of the parsed difference and the predictor given by the prediction block in the position specified by the refined motion vector and the function may further comprise clipping operations, [0269] the motion vector for the prediction block further use motion vector clipping, [0320] there may be further processing steps of obtaining the motion vector of the current prediction block which may further change the motion vector (such as filtering, clipping, further refinement or the like). Paragraphs [0108, 0215, 0269, and 0320] suggest that further step as motion vector clipping is performed.) 

performing a search for a selected motion vector from among the processed first set of motion vector candidates (Operation B, Operation C, and Operation D of fig. 13, 2320 of fig. 23 for refinement motion vector, wherein Operation A of fig. 13 determines the set of motion vector candidates for Operation B, and Operation C of figure 13 determines the set of motion vector candidate for Operation D as MV refinement, and [0101] Motion vector refinement is performed in a search space which includes integer pixel positions and fractional pixel positions of a reference picture, [0216] a refinement of the initial motion vector by template matching with said template in a search space).
It is noted that ESENLIK does not teach where the search center is an average of one or more motion vectors in the first set of motion vector candidates as claimed.
Celetto teaches  where the search center is an average of one or more motion vectors in the first set of motion vector candidates ([0051] Alternatively, the selection unit 120 may be adapted to define in the reference frame a search window centered on the average motion vector; 
Taking the teachings of ESENLIK and Celetto together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the defined search window centered on the average motion vector (120 of fig. 1) of Celetto into the motion vector refinement of ESENLIK to improve the quality of reconstructed video frames also in the case of areas coding fast or irregular movements and/or in presence of fine details moving along the picture.
Regarding claims 2 and 16, ESENLIK further comprising: 
performing a motion refinement search based on the selected motion vector candidate to generate a refined motion vector ( MV refinement (refinement search) of fig. 5; Operation B  and Operation D of fig. 13, [0166, 0168]); and 
predicting the block with frame-rate up conversion using the refined motion vector (Final Motion Compensation of fig. 5; [0109] Motion vector derivation techniques are sometimes also referred to as frame rate up-conversion (FRUC)) .
Regarding claim 5, ESENLIK further teaches the method of claim 1 and wherein the search center is one of the motion vectors in the first set of motion vector candidates (810 of fig. 8, 1910 of fig. 19, and 2310 of fig. 23).
Regarding claim 6, ESENLIK modified by Celetto teaches the system, Celetto further teaches wherein the search center is an average of the first set of motion vector candidates ([0051] Alternatively, the selection unit 120 may be adapted to define in the reference frame a search window centered on the average motion vector..

Regarding claims 8 and 18, ESENLIK further teaches wherein performing a search for a selected motion vector from among the processed first set of motion vector candidates (fig. 8),  comprises selecting, from among the processed first set of motion vector candidates, a motion vector that achieves a lowest matching cost ([0020] selecting best matching candidate motion vector is a lowest matching cost. [0086] The inter prediction unit 144 outputs the prediction block for the current block, wherein said prediction block minimizes the cost function, [0125] a lowest cost function).
Regarding claims 9 and 19, ESENLIK further teaches wherein the current block is a coding unit (CU), further comprising, 
performing a motion refinement search (Operation D of fig. 13) based on the selected motion vector candidate to generate a refined CU-level motion vector (Operation B of fig. 13); and 
for each sub-CU in the coding unit (Divide CU into multiple Sub-PBs according to a rule of fig. 13): 
using the refined CU-level motion vector (Operation B of fig. 13) as a motion vector candidate in a sub-CU-level motion vector search for a selected sub-CU- level motion vector (Operation C and Best MV candidate selection of fig. 13); 
refining the sub-CU-level motion vector (MV derivation for each Sub-PB of fig. 13, Operation C and Operation D); and 

Regarding claim 12, ESENLIK further teaches the method of claim 1, further comprising selecting at least one reference picture for frame-rate up conversion (FRUC) prediction of the block ([0109]), 
wherein the selected width for the current picture is determined based at least in part on a POC distance between the current picture and the at least one reference picture (figs. 3 and 4; [0142] It is noted that the memory access window size of the CU may depend on the size of the CU (width and height)).
Regarding claim 13, ESENLIK further teaches the method of claim 1, further comprising: performing a motion refinement search based on the selected motion vector candidate to generate a refined motion vector (MV refinement (refinement search)) of fig. 5, Operation B and Operation D of fig. 13), wherein the motion refinement search is limited to a selected maximum number of iterations (Operation B and Operation C of fig. 13, [0023] the window is defined by a predefined maximum number of the iterations).
Regarding claim 14, ESENLIK further teaches the method of claim 1, wherein the method is performed by a decoder (fig. 2).

Claims  3, 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ESENLIK et al. (US 20200236388 A1) in view of Celetto et al. (US 20120128071 A1) as applied to claim 1, and further in view of Wei et al. (US 10798399 B1).
Regarding claims 3 and 17, ESENLIK and Celetto teaches the method of claim 1 any of claims 1, wherein identifying the first set of motion vector candidates is performed by a method 
Wei teaches a motion vector candidate method comprising clustering an initial set of motion vector candidates into a plurality of clusters (fig. 4, Col. 8, lines 55-56); and for each cluster, calculating a centroid of the respective cluster and contributing a centroid motion vector representing the centroid of the respective cluster to the first set of motion vector candidates (col. 8, line 66-col. 9, line 2, Col. 9, lines 19-21).
Taking the teachings of ESENLIK, Celetto, and Wei together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clustering and calculating the centroids of Wei into the refinement motion vector of ESENLIK and Celetto for improving the performance of video compression and being able to deliver high quality content through data streaming with minimal resource cost are both challenges that are unique to the realm of computing technology.
Regarding claim 4, ESENLIK modified by Celetto and Wei teaches the method of claim 3, Wei further teaches wherein identifying the first set of motion vector candidates comprises limiting the first set of motion vector candidates to selected maximum number of motion vectors (402 of fig. 4, the selected maximum number of motion vectors for the clustering).

Allowable Subject Matter
Claims 10-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Neither ESENLIK, Celetto, nor Wei teaches wherein the current block is a coding unit (CU), further comprising: performing a motion refinement search based on the selected motion vector candidate to generate a refined CU-level motion vector; and for each sub-CU-level block within the coding unit: identifying a set of sub-CU initial motion vectors including the refined CU-level motion vector; clustering the sub-CU initial motion vectors into a plurality of clusters, each cluster having an associated centroid motion vector; processing the centroid motion vectors by clipping any centroid motion vector in the set that falls outside a sub-CU search window so as to fall within the sub-CU search window; performing a search for a selected sub-CU motion vector from among the processed set of centroid motion vectors; performing a motion refinement search within the search window to generate a refined sub-CU motion vector; and predicting the sub-CU-level block with frame-rate up-conversion (FRUC) using the refined sub-CU motion vector in claims 10 and 20.

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive.
The applicant argues several portions of Esenlik were cited in the Office Action with respect to the "clipping" feature, specifically paragraphs [0108], [0159], [0160], [0166], [0269], 
The examiner strongly disagrees with the applicant. It is submitted that Esenlik teaches the sample clipping operation, [0108], is used to determine the motion vectors inside the Window, 2320 of figure 23, and outside the Window, 2330 of figure 23. The motion vectors are calculated using fractional operation as the MV refinement, Operation D of fig. 13 and [0227], using the samples inside the Window and the padded samples outside the Window, 2320 and 2330 of fig. 23, so this refinement process is the function of clipping operations and the motion vectors for motion vector clipping, [0215 and 0269]; the change motion vector by clipping process, [0320]. 
It is noted that in order to perform clipping any motion vector inside the Window and outside the Window, the motion vectors are calculated or determined before performing clipping.
Esenlik discloses the motion vectors are determined inside the Window and outside the Window, figures 23 and 24, and motion vector clipping is performed, [0215, 0269, and 0320].
Esenlik Reference: 
Search Center 2310, Search Range is surrounding the search center. 
The MV refinement, 2320 of figure 23, is determined in the Operation D of figure 13 and the process in figure 25 using the samples inside the Window and the padded samples outside the Window, [0227]. 
Clipping any motion vector is performed, [0215, 0269, and 0320], where the motion vectors are calculated inside the Window and outside the Window as shown in figure 25.

    PNG
    media_image1.png
    225
    613
    media_image1.png
    Greyscale

Invention: 
Search center C2, Search Range. 
MV Clipping, C0 and C’0, is calculated using the samples inside the window and the samples outside search window, MV clipping and window 1102 of figure 11. The determination of the MV clipping uses the samples inside the Window and outside the Window.

    PNG
    media_image2.png
    555
    911
    media_image2.png
    Greyscale


 
Esenlik further discloses clipping any motion vector is performed based on the determined motion vectors from the Operation D of figure 13, [0235-0035], using the samples, 
Fig. 24
    PNG
    media_image3.png
    401
    646
    media_image3.png
    Greyscale

	In paragraph [0159], Esenlik discloses the calculation of motion vectors inside the Window and outside the Window and the motion vectors are further performed by clipping, [0215, 0269, and 0320]. 
	In paragraph [0160], Esenlik discloses the determination of motion vectors inside the Window and outside the Window and the determined motion vectors are further performed by clipping, [0215, 0269, and 0320].
	In paragraph [0166], Esenlik discloses that the refinement motion vector is searched for the entire PB (CU) within the window marked by a thick dashed line. This disclosure suggests that the motion vector is determined inside the Window and the MV inside the window is further performed by clipping, [0215, 0269, and 0320].

	In figure 26, Esenlik discloses any motion vector is determined inside the window and further clipping, [0215, 0269, and 0320]).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425